 



Exhibit 10.2
SONOCO PRODUCTS COMPANY
1996 Non-Employee Directors’ Stock Plan
As Amended October 14, 1996
As Amended February 4, 2004
As Amended February 1, 2006
As Amended July 18, 2007

1.   Purpose. The Sonoco Products Company Non-Employee Directors Stock Plan (the
“Plan”) is intended to enhance the Company’s ability to attract and retain
talented individuals to serve as members of the Board and to promote a greater
alignment of interests between non-employee members of the Board and the
shareholders of the Company.

2.   Definitions. As used in the Plan, the following terms have the respective
meanings:

  a.   “Annual Stock Option” means the Stock Option granted to each Eligible
Director pursuant to Section 7.     b.   “Board” means the Company’s Board of
Directors.     c.   “Common Stock” means the Company’s no par value Common
Stock.     d.   “Company” means Sonoco Products Company, a corporation
established under the laws of the State of South Carolina.     e.   “Deferred
Stock Unit” means a bookkeeping entry, equivalent in value to a share of Common
Stock, credited in accordance with an election made by an Eligible Director
pursuant to Section 8.     f.   “Election Date” means the date on which an
Eligible Director files an election with the Secretary of the Company pursuant
to Section 8(a).     g.   “Eligible Director” means any director who is not an
employee of the Company or any subsidiary or affiliate of the Company on the
applicable Grant Date for purposes of Section 7 and on the applicable Election
Date for purposes of Section 8.     h.   “Exercise Price” shall mean (a) the
Fair Market Value for a Stock Option granted pursuant to Section 7 of the Plan.
    i.   “Fair Market Value” means the closing price of a share of Common Stock
as reported on the composite tape for securities listed on the New York Stock
Exchange (the “Exchange”) for the specific Grant Date or other date in question.
If no sales of Common Stock were made on the Exchange on that date, the closing
price of a share of Common Stock as reported on said composite tape for the
preceding day on which sales of Common Stock were made on the Exchange shall be
used.     j.   “Grant Date” means the date specified in Section 7 and Section
8(b) as shall be applicable.     k.   “Plan” means this Stock Plan for
Non-Employee Directors.     l.   “Stock Option” means a right granted pursuant
to Section 7 of the Plan to an Eligible Director to purchase Common Stock at the
applicable Exercise Price.     m.   “1934 Act” means the Securities Exchange Act
of 1934.

1



--------------------------------------------------------------------------------



 



3.   Effective Date. Subject to the approval by the shareholders of the Company
prior to December 31, 1996, the Plan shall be effective as of February 7, 1996.

4.   Common Shares Available for Issuance. Subject to any adjustments
contemplated by Section 5, Beginning April 17, 1996, and ending April 17, 2006,
for each calendar year the Plan is in effect 125,000 shares of common stock
shall be cumulatively available for Stock Options and the settlement of Deferred
Stock Units. Thus, any shares which are not issued in the year they become
available, shall be available in subsequent years for the settlement of Stock
Options and Deferred Stock Units. In addition, any shares of Common Stock which
may be exchanged, either actually or by attestation, as full or partial payment
to the Company upon the exercise of a Stock Option, shall be available for
future awards under the Plan. If a Stock Option expires without being exercised,
the shares of Common Stock covered by such option shall remain available for
issuance under the Plan. If a Stock Option or Deferred Stock Unit is settled in
cash or in any form other than shares, then the shares covered by these
settlements shall not be deemed issued and shall remain available for issuance
under the Plan. The crediting of dividend equivalent in conjunction with
outstanding Deferred Stock Units shall not be counted against the shares
available for issuance. Any shares issued under the Plan may be either
authorized but unissued shares, or previously-issued shares reacquired by the
Company.

5.   Adjustments and Reorganizations. The Board may make such adjustments as it
deems appropriate to meet the intent of the Plan in the event of changes that
impact the Company’s share price or share status, provided that any such actions
are consistently and equitably applied to all affected Eligible Directors (and
are not inconsistent with adjustments made to stock options and other
stock-based awards held by employees of the Company).       Accordingly, in the
event of any stock dividend, stock split, combination or exchange of shares,
merger, consolidation, spin-off or other distribution (other than normal cash
dividends) of Company assets to shareholders, or any other change affecting
shares, such proportionate adjustments, if any, as the Board in its discretion
may deem appropriate to reflect such change, shall be made with respect to

  (i)   the aggregate number of shares that may be issued under the Plan;    
(ii)   the number of shares covered by each outstanding award made under the
Plan;     (iii)   the Exercise Price for each outstanding Stock Option, provided
such adjustment does not result in the option becoming deferred compensation
under Section 409A; and     (iv)   the limit on the number of shares that may be
covered by each annual stock option grant set forth in Section 7.

In the event the Company is not the surviving company of a merger, consolidation
or amalgamation with another company or in the event of a liquidation,
reorganization or significant change of control of the Company, and in the
absence of any surviving corporation’s assumption of outstanding awards made
under the Plan, the Board may provide for appropriate settlements of such awards
either at the time of grant or at a subsequent date.

6.   Plan Operation. The Plan is intended to permit Eligible Directors to
qualify as “disinterested” persons under Rule 16b-3 promulgated by the
Securities and Exchange Commission under the 1934 Act. Accordingly, in many
respects the Plan is self-governing and requires no discretionary action by the
Board except as contemplated by the language herein. However, should any
questions of interpretation arise, they shall be resolved by the Board or such
committee of the Board as may be designated from time to time.

2



--------------------------------------------------------------------------------



 



7. Annual Stock Option Grants.

  a.   Grants to be Made at the First Regularly Scheduled Meeting of the Board.
Commencing with calendar year 1996, at the first regularly scheduled Board
meeting of each calendar year the Plan is in effect, each Eligible Director will
receive an Annual Stock Option to purchase 2,000 shares of Common Stock or such
higher number as may be established pursuant to Section 17. The Exercise Price
of each such option shall be the Fair Market Value on the Grant Date, and each
such option shall have a ten-year term.     b.   Grants to be Made Subsequent to
the First Regularly Scheduled Meeting of the Board. A person who becomes an
Eligible Director subsequent to The Board’s initial regularly scheduled meeting
of a calendar year during which the Plan is in effect shall receive an Annual
Stock Option grant on the date such person becomes an Eligible Director. The
number of shares covered by the annual Stock Option granted to such individual
shall be the product of multiplying

  (i)   the number of shares to be covered by the annual Stock Option grant
received by each Eligible Director for such calendar year pursuant to subsection
(a) above by     (ii)   (A)    100% if the person becomes an Eligible Director
during the first calendar quarter, or

  (B)   75% if the person becomes an Eligible Director during the second
calendar quarter, or     (C)   50% if the person becomes an Eligible Director
during the third calendar quarter, or     (D)   25% if the person becomes an
Eligible Director during the fourth calendar quarter. If such calculation
results in a fractional share, the number of shares shall be increased to the
next whole number.

     c. Discretion to discontinue annual stock option grants. The Board of
Directors may, in its discretion, discontinue annual stock option grants
pursuant to this Section 7, for an indefinite period of time, and, thereafter,
in its discretion, recommence such annual grants.

8.   Deferred Stock Units in lieu of Retainers and Meeting Fees. Each Eligible
Director may elect to take a portion or all of his or her annual retainer and
committee and meeting fees in the form of Deferred Stock Units, provided that
the Board has determined to permit such form of deferred payment to be available
for such an election. However, in no event may the portion of the Eligible
Director’s annual compensation affected by such an election be less than 25%.

  a.   Method of Electing. In order to elect such form of deferred payment, the
Eligible Director must complete and deliver to the Secretary of the Company a
written election designating the portion of his or her compensation that is to
be deferred and form of payment. Such an election to defer shall be made
annually prior to the calendar year in which it is to be effective. Any such
election shall only be effective to the extent that there are sufficient shares
of Common Stock available under the Plan at the time the election is made
pursuant to Section 4.

3



--------------------------------------------------------------------------------



 



  b.   Deferred Stock Units substituted for Compensation. If an Eligible
Director elects to receive compensation in the form of Deferred Stock Units,
such individual will have Deferred Stock Units credited to his or her account on
the first business day of each calendar quarter during which his or her election
is effective. The number of Deferred Stock Units covered by each such crediting
shall be determined by the following formula:

           
Number of
  =   Amount of Compensation to be Deferred  
Deferred Stock Units
      Fair Market Value  

Deferred Stock Units shall be credited with dividend equivalents when dividends
are paid on shares of Common Stock and such dividend equivalents shall be
converted into additional Deferred Stock Units based on the Fair Market Value on
the date credited.

  c.   Form of Payment Election. Subject to limitations as the Board may impose,
a Director electing hereunder to defer compensation earned after 2004 into
Deferred Stock Units shall also elect at the same time as his or her deferral
election a fixed period of time commencing in the January following his or her
separation from service with the company over which the elected amount deferred
shall be paid to in substantially equal annual installments and a fixed period
(which may be a different period) over which the unpaid portion of the elected
amount deferred shall be paid to a Beneficiary or estate in annual installments
in the event of the Director’s death.     d.   Any election to defer
compensation that is earned and vested after December 31, 2004, and any form of
payment election related to such compensation shall be irrevocable and may not
be changed or modified thereafter by a Director, his or her beneficiary, his or
her estate or the Company. Notwithstanding anything in this Plan to the
contrary, a Director may make or change his or her form of payment election
described in Section 8(c) above at any time on or before December 31, 2007.

9.   Option Exercisability and Restoration. A Stock Option shall not be
exercisable until the later of 12 months following its Grant Date, or 12 months
following the date that the Plan is approved by the shareholders. The following
terms and conditions shall apply if applicable:

  a.   Participant’s Death. In the event of the optionee’s death during the
final year of the term of an outstanding Stock Option, such option shall remain
exercisable for one full year after the participant’s death.     b.   Exercise
Payment. A Stock Option, or portion thereof, may be exercised by written notice
of exercise delivered to the Secretary of the Company, accompanied by payment of
the aggregate Exercise Price. Such payments may be made in cash, personal check
or with Common Stock (either actually or by attestation) already owned by the
individual valued at the Fair Market Value on the date of exercise, or a
combination of such payment methods. The Board, however, may deny the exercise
of Stock Options during a period of time that it deems necessary to prevent any
possible violation of federal securities or any other laws. As soon as
practicable after notice of exercise and receipt of full payment for shares of
Common Stock being acquired, the Company shall deliver a certificate to the
individual representing the Common Stock purchased through the Stock Option.    
c.   Restoration Option Right. Commencing in 1998, each Stock Option granted
pursuant to the Plan will contain a restoration right whereby, if the optionee,
who is an Eligible Director on the date of exercise, exercises the option by
tendering, either actually or by attestation, previously acquired shares of
Common Stock, such individual will receive a Stock Option covering the number of
shares tendered with the term equal to the remaining term of the original Stock
Option and with a per share Exercise Price equal to the Fair Market Value as of
the date of exercise of the original

4



--------------------------------------------------------------------------------



 



Stock Option. Stock Options granted pursuant to such restoration rights also
will carry restoration Stock Option rights.

  d.   Discretion to approve Restoration Option Right. The Board of Directors
may, in its discretion, elect to delete Restoration Option Rights from the
provisions of any Director Option grants pursuant to this section 9.

10.   Termination of Board Service. Upon separation of service from the Board by
an individual holding awards granted under the Plan, the following conditions
shall apply:

  a.   Stock Options. Each Stock Option shall continue to remain outstanding for
the duration of its term, subject to the extension of such term in the event of
an optionee’s death while holding the option as provided in Section 9(a).     b.
  Deferred Stock Units. Unless the Eligible Director has made a form of payment
election under Section 8(c) or Section 8(d) above (or with respect to amounts
deferred on or before December 31, 2004, elected, prior to termination of Board
service, to receive payment in fifteen or fewer annual installments commencing
in the January following the individual’s termination of Board service), he or
she will receive a lump sum payment equal to the aggregate Fair Market Value of
the Deferred Stock Units credited to his or her account as of such date. This
payment may be in the form of shares of Common Stock equal in number to the
amount of Deferred Stock Units credited to the Eligible Director’s account.
Installment payments may similarly be made in shares of Common Stock. However,
the Board may determine to settle a portion of or all of an award payment in
cash based on the Fair Market Value at time of payment.

11.   No Fractional Shares. No fractional shares shall be issued under the Plan
and cash shall be paid based on the Fair Market Value at time of payment in lieu
of any fractional shares in settlement of Deferred Stock Units granted under the
Plan pursuant to Section 8.

12.   Transferability of Awards. Stock Options and Deferred Stock Units shall
not be transferable or assignable other than

  a.   by will or the laws of descent and distribution;     b.   pursuant to a
qualified domestic relation order; or     c.   to the extent permitted by
Rule 16b-3 under the 1934 Act as then applicable to the Company’s employee
benefits plans, by gift or other transfer to either

  (i)   any trust or estate in which the original award recipient or such
person’s spouse or other immediate relative has a substantial beneficial
interest or     (ii)   a spouse or other immediate relative, provided that such
a transfer would continue to require such awards to be disclosed pursuant to
Item 403 of Regulation S-K under the Securities Act of 1933, as amended from
time to time.

13.   Award Documentation. Each award granted under the Plan shall be evidenced
by written documentation which shall contain the terms and conditions governing
such award. Directors need not execute any instrument or acknowledgment of
notice of a grant under the Plan, in which case acceptance of such an award by
the respective participant will constitute agreement to the terms of the award.

14.   No Right to Service. Neither participation in the Plan nor any action
under the Plan shall be construed to giving any Eligible Director a right to be
retained in the service of the Company.

5



--------------------------------------------------------------------------------



 



15.   Unfunded Plan. Unless otherwise determined the Board, the Plan shall be
unfunded and shall not create (or be construed to create) a trust or a separate
fund or funds. The Plan shall not establish any fiduciary relationship between
the Company or any participant or other individual. To the extent any individual
holds any rights by virtue of a grant awarded under the Plan, such right (unless
otherwise determined by the Board) shall be no greater than the right of an
unsecured general creditor of the Company.

16.   Successors and Assigns. The Plan shall be binding on all successors and
assigns of a participant, including without limitation, the estate of such
participant and the executor, administrator or trustee of such estate, or any
receiver or trustee in bankruptcy or representative of the participant’s
creditors.

17.   Plan Amendment. The Board may amend the Plan as it deems necessary or
appropriate to better achieve the purposes of the Plan, except that no amendment
without the approval of the Company’s shareholders shall be made which would:

  (i)   Accelerate the payout of benefits under the plan.     (ii)   Subject to
adjustments contemplated by Section 5, increase with the total number of shares
available for issuance under Section 4 or the individual Annual Stock Option
limit set forth in Section 7, except that such individual limit may be increased
to up to 10,000 shares of Common Stock if the Board has determined that such an
amendment would not prevent Eligible Directors from being “disinterested
persons” for purposes of Rule 16b-3, if required by such rule or any successor
rule under the 1934 Act; or     (iii)   To the extent such amendment would be
inconsistent with the then-existing Rule 16b-3 or any successor rule under the
1934 Act , to materially increase the benefits accruing to participants under
the Plan or to materially modify the requirements as to eligibility for
participation in the Plan ; or     (iv)   Otherwise cause the Plan not to comply
with Rule 16B-3 or any successor rule under the 1934 Act, or     (v)   Cause the
plan not to comply with Section 409A of the Internal Revenue Service Code.

In addition, the Plan may not be amended more than once every six months, other
than to comport with changes in the Internal Revenue Code, the Employee
Retirement Income Security Act, or the rules thereunder.

18.   Plan Termination. The Board may terminate the Plan at any time. However,
if so terminated, prior awards (including Deferred Stock Units) shall remain
outstanding and in effect in accordance with their applicable terms and
conditions. Notwithstanding the above, if the Company resolves to terminate and
liquidate any other deferred compensation plan that is required under Internal
Revenue Code Section 409A to be aggregated with the Plan, the Company will
continue to pay any benefits otherwise due under the Plan during the first
12 months following a resolution to terminate and liquidate the Plan and shall
pay out any remaining amounts deferred under the Plan during the second
12 months following such resolution to terminate and liquidate the Plan.

19.   Governing Law. The validity, construction and effect of the Plan and any
actions taken or relating to the Plan shall be determined in accordance with the
laws of the State of South Carolina and applicable federal laws.

6